Citation Nr: 1437402	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-00 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle degenerative joint disease and prior surgery.  

2.  Entitlement to a rating in excess of 10 percent for fracture, right great toe.  

3.  Entitlement to an earlier effective date for irritable bowel syndrome (IBS) currently evaluated as 30 percent disabling, effective December 2, 2009.

4.  Entitlement to a rating in excess of 30 percent for IBS from December 2, 2009. 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law 




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1988 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2008, August 2012, and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded the case to the RO for additional development of the record in September 2012.  As all indicated development has been completed, the case is ready to be decided on the merits.  

A review of the Virtual VA and VBMS electronic claims files reveals additional VA treatment records.  The RO indicated that it reviewed the treatment records prior to the issuance of the January 2013 Supplemental Statement of the Case.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  On May 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claims relating to IBS.  

2.  Right ankle degenerative joint disease and prior surgery is manifested by no more than moderate limitation of motion.

3.  Right great toe fracture is manifested by a moderate injury; a moderately severe injury was not shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of an increased rating for IBS and an earlier effective date for the 30 percent rating for IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an evaluation in excess of 10 percent for right ankle degenerative joint disease and prior surgery have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5271 (2013).

3.  The criteria for an evaluation in excess of 10 percent for right great toe fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.68; 4.71a, DCs 5299-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On May 27, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement that he wished to withdraw his appeal relating to IBS.  The Board finds that the statement clearly articulated the Veteran's intent to withdraw his claim for an increased evaluation for IBS and his claim for an earlier effective date for the rating of IBS from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May and November 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was also notified of the specific rating criteria pertinent to his claim prior to the most recent adjudication of his claim in January 2013.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  All identified service treatment records and post-service treatment records were obtained.  There is no evidence that additional records have yet to be requested.  

The Veteran was also afforded VA examinations in June 2008 and July 2011 to determine the current severity of the right ankle and right great toe disabilities.  The examination reports reflect that the examiners recorded the Veteran's complaints and conducted an appropriate evaluation pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, the Board remanded these matters in September 2012 to associate with the claims file any outstanding treatment records.  As all indicated development has been completed, to include providing the Veteran with additional examinations in July 2011, and all identified treatment records have been associated with the claims file, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.

Legal Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence establishes that the disabilities have not significantly changed and uniform evaluations are warranted.  

Right Ankle

The Veteran's right ankle degenerative joint disease is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5299-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99."  Here, DC 5271 is applicable to limitation of motion of the ankle.  

Under DC 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  For the reasons below, the Board finds that the Veteran's right ankle degenerative joint disease and prior surgery more nearly approximates moderate limitation of motion.  

In this regard, VA treatment records show recurrent complaints of ankle pain.  Specifically, in July 2007, the Veteran endorsed ankle pain and an assessment of ankle sprain was given.  A corresponding X-ray was negative for any ankle abnormality.  In August 2007, the Veteran again complained of pain up the inside of the right ankle.  On examination, it was noted that there was significant limitation of dorsiflexion at the ankle joint.  An assessment of traumatic arthritis from a previous injury and right ankle equinas was given.  

The Veteran was afforded a VA examination in June 2008.  On examination, he reported increased pain, decreased mobility, swelling, limping, and instability.  In regard to his pain, the Veteran stated that it was moderate and that he would rate it as a four on a scale of one to 10.  He also endorsed flare-ups daily that were severe and could last all day.  He used orthotics and pain medication with poor response.  

On range of motion testing, the examiner reported, "dorsiflexion lacks 20 degrees to midline with pain," plantar flexion was 20 to 30 degrees with pain, inversion was 0 to 56 with pain, and eversion was 0 to 10 with pain.  The range of motion was not additionally limited followed by repetitive use.  Strength was rated as five out of five.  

The examiner rendered a diagnosis of right ankle lateral instability and right Achilles contracture.  

As to occupational impairment, the Veteran reported that his right ankle disability affected his concentration and mobility as a car salesman and that he missed 16 days of work.  

In October 2008, the Veteran submitted a statement and endorsed pain, instability, and that his ankle would give out.  

The Veteran was afforded a VA examination in July 2011 and reported pain on a daily basis that was accompanied by periodic swelling and instability.  He also indicated that he experienced limitation when standing, walking, and during physical activity.  He stated that his flare-ups were activity related and could last for a few days.  He noted that he did not require the use of a brace or assistive device.  

The Board notes that in a corresponding VA examination in July 2011 relating to his right great toe disability, he endorsed being able to stand for up to three hours and walk one mile without pause.  

On range of motion testing, dorsiflex the right ankle was noted as "+10 degrees past the neutral point," plantar flexion was 45 degrees, and inversion and eversion were each 5 degrees.  The Veteran experienced pain at the end of the range of motion, but he was not additionally limited following repetitive use.  

On physical examination, the ankle was diffusely tender and stable on the drawer test.  The ankle strength was uncertain because the Veteran could not stand on tip toe, in part because of right toe injury.  

An X-ray examination report revealed degenerative change and postsurgical changes.  The impression was surgical changes of the ankle without other acute abnormality.  

The Veteran submitted statements and buddy statements in February 2013.  The statements contain reports that the Veteran had a swollen and painful right ankle that made it difficult for him to stand and walk.

At issue is whether a disability rating in excess of 10 percent is warranted for the right ankle degenerative joint disease.  As noted above, in order to warrant a higher, 20 percent rating, the disability must more closely approximate marked limitation of motion.  38 C.F.R. § 4.7; see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board finds that although the Veteran complained of ankle pain and experienced flare-ups, some reduced range of motion, and instability, marked limitation of motion has not been demonstrated.  

The Board notes that the June 2008 VA examination report contained range of motion findings, to include "dorsiflexion lacks 20 degrees to midline" and "plantar flexion is 20 to 30" that do not clearly illustrate the Veteran's range of motion and therefore do not have significant probative value.  However, the Veteran reported on that examination that his pain was moderate.  

The July 2011 range of motion testing also revealed moderate limitation of motion.  Dorsiflexion was from 0 to 10 degrees and plantar flexion was from 0 to 45 degrees.  Normal range of motion for dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  As such, the Board finds that the limitation of range of motion is moderate because, while he had limitation in dorsiflexion and complaints of pain, his range of motion for plantar flexion was normal.  There was also no additional limitation following repetitive use.  

The Board has considered the August 2007 treatment record that contained a notation of significant limitation of dorsiflexion after he had sprained his right ankle.  However, the Board finds that the Veteran's assertion of moderate pain in June 2008, range of motion testing results from July 2011, and the Veteran's endorsement of being able to stand for three hours and walk one mile to more nearly approximate a moderate limitation of motion.  

As to the Veteran's testimony in regard to increased pain, swelling, and instability, the Board has considered the statements and finds the Veteran to be competent as to his observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran's statements support moderate limitation of motion and not marked limitation of motion.  In this regard, despite pain, instability, and limitation of motion, the overall functional impact is consistent with no more than moderate limitation of motion.  DeLuca, 8 Vet. App. at 204-7; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right ankle degenerative joint disease.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Right Great Toe Fracture

The Veteran's facture, right great toe is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5299-5284.  As noted above, hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned and unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99."  Here, DC 5284 is applicable to foot injuries.  

Under DC 5284, a 10 percent rating contemplates a moderate injury.  In order to warrant a higher, 20 percent rating, a moderately severe foot injury is required.  For the reasons below, the Board finds that the Veteran's right great toe fracture more nearly approximates a moderate foot injury.  

The Board notes that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation to be performed.  38 C.F.R. § 4.68.  Here, amputation of the great toe without metatarsal involvement is rated as 10 percent disabling and with removal of the metatarsal head is rating as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5171.  

The VA treatment records contain complaints of right great toe and right foot pain.  A July 2007 X-ray examination report of the right foot revealed no abnormalities.    

On examination in June 2008, the Veteran reported increased pain, decreased mobility, problems with concentration, and limping.  He endorsed moderate pain that was a five on a scale of one to 10 and severe flare-ups that occurred every day and lasted all day.  He indicated that he could only stand for less than 10 minutes and walk an eight of a mile.  The Veteran used orthotics with poor response and pain medication.  

A physical examination of the foot revealed skin without corns, calluses, or edema.  There was no pain on manipulation of the midline Achilles, but there was painful motion of the great toe distal interphalangeal joint with restricted motion.  There was also tenderness and deformity at the medial aspect of the distal joint of the first great toe and tenderness at the attachment site of the plantar fascia to the calcaneus.  The examiner reported that the Veteran presented with favorable ankylosis of the distal joint.  

On range of motion testing, there was decreased motion of the first metatarsophalangeal on the right.  Dorsiflexion was from 0 to 10 degrees with pain and plantar flexion was from 0 to 10 degrees with pain.   

The examiner rendered a diagnosis of right great toe distal joint favorable ankylosis, right hallux limitus of the great toe, and right plantar fasciitis of the right foot.  

As to occupational impairment, the Veteran indicated that he had limited mobility, decreased concentration, and that he missed 16 days of work.  The Board notes that the Veteran also indicated that he missed 16 days of work related to his right ankle disability and likely missed the same 16 days for both disabilities.  

The Veteran underwent a surgical procedure on his toe in 2010 that consisted of having both great toenails removed and grinding of the bone.  The treatment records also contained a notation of hammertoe.  In February 2013, the Veteran stated that the surgery did not provide relief and he was not certain that the surgery was successful.  

The Veteran underwent a VA examination in July 2011 and he reported that he had pain in the right toe daily without flare-ups.  He indicated that he used inserts that provided some benefit and that he had surgery in 2010 to remove an area of the bone.  He endorsed limitation when standing and noted that he could stand for up to three hours and walk on ground level without pause for one mile.  

On examination, the examiner noted that there were no corns, calluses, edema, or flat feet.  The Achilles tendons were non-tender and normally aligned.  In addition, there was no motion at the interphalangeal joint of the great toe and there was pain on motion and restriction of motion of the right great toe, to include at the metatarsophalangeal joint.  The examiner noted that the Veteran could not stand on his tiptoe.  

An X-ray examination report showed no abnormality and the examiner rendered a diagnosis of prior fracture and prior surgery of the great toe of the right foot.   

At issue is whether a disability rating in excess of 10 percent is warranted for the fracture right great toe.  As noted above, in order to warrant a higher, 20 percent rating, a moderately severe foot injury is required.  

The Board finds that the Veteran's right great toe fracture is moderate in severity.  The Board has considered the treatment records and VA examinations that reveal distal joint favorable ankylosis, right hallux limitus of the great toe, plantar fasciitis of the right foot, and limitation of motion of the foot.  The X-ray examination reports of the Veteran's foot, however, reveal no abnormalities and the Achilles tendons were non-tender and normally aligned.  

The Board has also considered the Veteran's complaints of flare-ups, pain, decreased concentration, and difficulty standing and walking.  The Board points out that, although the Veteran claimed that he had severe flare-ups that lasted all day, every day, he also asserted that, generally, his pain was moderate.  He also claimed in June 2008 that he could only stand for 10 minutes and walk one eight of a mile, but in July 2011, he stated that he could stand for three hours and walk one mile without pause.  The Board is aware that between June 2008 and July 2011 the Veteran underwent surgery, however, the Veteran indicated that the surgery did not relieve his pain.  The Veteran also indicated in July 2011 that he no longer experienced flare-ups and that he has some benefit from shoe inserts.  Thus, on this record, the Board finds that the Veteran has a moderate foot injury.  

The Board has also considered whether a higher rating is warranted under a different diagnostic code.  The evidence does not establish that he had a weak foot, claw foot, or metatarsalgia warranting a higher rating under Diagnostic Codes 5277, 5278, or 5279.  There was, however, evidence of hallux limitus.  The Veteran is not service connected for either hallux valgus or hallux rigidus.  Assuming, however, that he is so service connected, hallux rigidus, under Diagnostic Code 5281, is rated as hallux valgus, under Diagnostic Code 5280, but only if it is severe, and hallux valgus warrants a compensable schedular rating of 10 percent under Diagnostic Code 5280 only if it is severe, equivalent to amputation of the great toe, or operated with resection of the metatarsal head.  As the Veteran's hallux limitus was not noted to be severe, a 10 percent rating is not warranted under Diagnostic Codes 5280 and 5281.

While there was evidence of a hammertoe, the evidence did not establish hammer toe of all toes warranting a compensable rating under Diagnostic Code 5282, malunion or nonunion of the tarsal or metatarsal bones warranting a compensable rating under Diagnostic Code 5283, or flat feet under Diagnostic Code 5276.  

Furthermore, as the Veteran's right great toe has not been amputated and the metatarsal head has not been removed, his rating cannot exceed the 10 percent rating that is warranted for great toe amputation without metatarsal involvement.  38 C.F.R. §§ 4.68; 4.71a, Diagnostic Code 5171.  

For the foregoing reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the right great toe.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


Extraschedular Considerations 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion here reflects that the symptoms of the Veteran's right great toe and right ankle are fully contemplated by the applicable rating criteria.  As the rating criteria broadly encompass the degree of limitation of motion or the extent of the injury based on the degree of impairment, to include whether it is "moderate" or "moderately severe/marked" all of the Veteran's symptoms have been contemplated.  Accordingly, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his employment and make his job more difficult, he has not alleged that his disabilities render him unemployable.  The Veteran indicated that he was currently employed as a car salesman.  As such, the Board finds there is no implicit claim for TDIU.


ORDER

The appeal as to the claim of a rating in excess of 30 percent for IBS is dismissed. 

The appeal as to the claim of an earlier effective date for IBS, effective December 2, 2009, is dismissed.  

A rating in excess of 10 percent for right ankle degenerative joint disease and prior surgery is denied.  

A rating in excess of 10 percent for fracture, right great toe is denied.  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


